Title: From Thomas Jefferson to George Washington, 19 August 1792
From: Jefferson, Thomas
To: Washington, George



Sir
Monticello Aug. 19. 1792.

I was yesterday honored with your’s of the 13th. inst. covering the Governor of Vermont’s of July 16. I presume it cannot now be long before I shall receive his answer to the two letters I wrote him from Philadelphia on the same subject. I now inclose letters received by yesterday’s post from Mr. Hammond, Mr. William Knox, and Mr. Paleske, with answers to the two latter. Should these meet your approbation, you will be so good as to seal and let them go on under the cover to Mr. Taylor, who will have them conveyed according to their  address. Should you wish any alteration of them, it shall be made on their being returned. The Prussian treaty is, I believe, within four years of it’s expiration. I suspect that personal motives alone induce Mr. Palaske to press for a convention which could hardly be formed and ratified before it would expire; and that his court cannot lay much stress on it.—Mr. Hammond’s former explanations of his notification of the 12th. of April, having been laid before Congress, may perhaps make it proper to communicate to them also his sovereign’s approbation of them. I have the honor to be with sentiments of the most perfect respect & attachment, Sir, your most obedt. & most humble servt.

Th: Jefferson

